OPINION OF THE COURT
Order reversed, without costs, and matter remitted to the Appellate Division, Second Department, for reconsideration in the light of Matter of McGinley v Hynes (51 NY2d 116). We note, however, that this disposition is without prejudice to either party, if so advised, proceeding in timely fashion, pursuant to either CPLR 5601 or 5602, with respect to the order of the Appellate Division entered after reconsideration.
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.